PER CURIAM.
Deodat Bhoj appeals the denial of his motion for postconviction relief. See Fla. R. Crim. P. 3.850. We reverse for the court to strike Bhoj’s motion and permit him an opportunity to amend his motion pursuant to Spera v. State, 971 So.2d 754 (Fla.2007). We remand to the trial court to allow Bhoj to amend his motion to state a facially sufficient claim, if it is possible for him to do so. See Pierre v. State, 973 So.2d 547 (Fla. 5th DCA 2008).
REVERSED and REMANDED.
LAWSON, C.J., ORFINGER and LAMBERT, JJ., concur.